DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/15/22 has been considered and entered.  Claims 2,3 and 13 have been canceled.  Claim 16 has been added.  Clams 1,4-12 and 14-16 remain in the application with claims 14-15 as having been withdrawn from consideration.

In light of the amendment filed 7/15/ and interview held on 7/25/22, the 35 USC 112 and 103 rejections have been withdrawn.  The following Examiner’s amendment was agreed upon in the interview.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hailey Bureau on 7/25/22.

The application has been amended as follows: 
Claim 15 has been canceled.

Allowable Subject Matter
Claims 1,4-12,14 and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art while teaching prelithiating an immersed negative electrode and applying a vacuum while immersed, fails to teach the claimed limitations of the vacuum being repeated twice or more, applying vacuum for 1-60 seconds and having immersion time of 6-48 hours. These features produce an improved lithiation process while avoiding disadvantages detailed in Table 1 and specification [0060],[0147].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
Tsiouvaras et al. (2017/0288276) teaches pressure and/or vacuum during electrode submersion in electrolyte solution for lithiation.  JP 2000-173574 teaches vacuum immersion time for 60 seconds but no repeating and total immersion time disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715